46 F.3d 1129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin D. WASHINGTON, Plaintiff Appellant,andWilliam P. BURCH;  Bernard E. Nelson;  William A. Staples;Kenneth A. Jenkins, Plaintiffs,v.Edward MURRAY, Director, Virginia Department of Corrections;E. C. Morris, Deputy Director, Virginia Department ofCorrections;  J. A. Smith, Regional Administrator, VirginiaDepartment of Corrections;  Ellis B. Wright, Warden,Greensville Correctional Center;  H. L. Underwood, MedicalAdministrator, Greensville Correctional Center;  JimmyWebster, Contract Medical Administrator, GreensvilleCorrectional Center;  Roscoe Ramsey, Physician, GreensvilleCorrectional Center;  John Holland, Physician, GreensvilleCorrectional Center;  Michael Joyner, Director of Nursing,Greensville Correctional Center;  Mike Dempsey, NursingSupervisor;  Doctor Marshall, Medical Director;  RaymondKessler, Director, Health Care Unit, Defendants Appellees.Melvin D. WASHINGTON, Plaintiff Appellant,v.DEPARTMENT OF CORRECTIONS;  Maurry;  Warden Wright;  WardenBass;  Doctor Wheeler;  R.N. Hopkin;  R.N.Mitchell, Defendants Appellees.
Nos. 94-6820, 94-6966.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 15, 1994.Decided Jan. 4, 1995.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-779-R, CA-93-153-R)
Melvin D. Washington, appellant Pro Se.  Pamela Anne Sargent, Asst. Atty. Gen., Richmond, VA, for appellees.
E.D.Va.
AFFIRMED IN NO. 6966 AND DISMISSED IN NO. 6820.
Before WILKINSON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
In these consolidated appeals, Melvin Washington appeals from district court orders denying relief on two 42 U.S.C. Sec. 1983 (1988) complaints alleging deliberate indifference to medical needs.  In No. 94-6966, our review of the record, the district court's opinion, and the magistrate judge's opinion discloses that the appeal is without merit.  Accordingly, we affirm that order on the reasoning of the district court and the magistrate judge.  Washington v. Department of Corrections, No. CA-93-153-R (E.D. Va.  Aug. 16, 1994).


2
In No. 94-6820, Washington appeals from the district court's dismissal without prejudice of his complaint for failure to particularize his claims.  This Court exercises jurisdiction over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Because Washington may refile his complaint if he particularizes his claims, the district court's dismissal without prejudice is neither a final order nor an appealable interlocutory order.  Domino Sugar v. Sugar Workers Local 392, 10 F.3d 1064, 1067 (4th Cir.1993).


3
Therefore, we dismiss the appeal in No. 94-6820 as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 94-6966 AFFIRMED
No. 94-6820 DISMISSED